Citation Nr: 9923451	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  96-36 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a right shoulder injury.



ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1990 to 
March 1995.  The veteran acts as his own representative in 
this matter.

The issue on appeal arises from a June 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, which, in pertinent part, granted 
service connection for a right shoulder injury and assigned a 
noncompensable rating effective from March 16, 1995.  By an 
April 1997 rating decision, the RO increased the rating for 
the service connected right shoulder disability to 20 percent 
under Diagnostic Code 5201, effective from March 16, 1995.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim for additional development in September 1997.  In a 
March 1998 supplemental statement of the case, the RO 
confirmed the 20 percent rating for residuals of a right 
shoulder injury under Diagnostic Code 5201 through January 
25, 1998, and, effective January 26, 1998, assigned a 10 
percent rating (for muscle impairment) under Diagnostic Codes 
5303-5304, and a 10 percent rating (for arthritis) under 
Diagnostic Code 5003.  The veteran's claim was thereafter 
returned to the Board for further adjudication.  


FINDINGS OF FACT

1.  The veteran has asserted that the symptoms of his 
residuals of a right shoulder injury are worse than currently 
evaluated by the RO; all relevant evidence necessary for an 
equitable disposition of the veteran's claim has been 
obtained by the RO.

2.  The veteran's service-connected residuals of a right 
shoulder injury were not productive of disability equivalent 
to slight muscle injury for the period prior to January 26, 
1998, and have been productive of disability equivalent to no 
greater than moderate muscle injury for the period beginning 
January 26, 1998; ankylosis, instability, weakened movement, 
incoordination, and pain on movement of the right shoulder 
have not been demonstrated functionally or objectively; the 
scar is well healed.  

CONCLUSIONS OF LAW

1.  The veteran has stated a well grounded claim for a 
combined rating in excess of 20 percent for residuals of a 
right shoulder injury and VA has satisfied its duty to assist 
him in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a right shoulder injury or for evaluations 
higher than separately assigned 10 percent ratings for 
residuals of right shoulder injury, Muscle Groups III and IV, 
or residuals of right should injury, arthritis, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.14, 4.20, 4.31, 4.40, 4.45, 4.56 (as 
in effect both prior to and after July 3, 1997), 4.71 Plate 
I, 4.73, 4.118, Diagnostic Codes 5003, 5201, 5303, 5304, 
7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that the 
veteran injured his right shoulder during a wrestling match 
in February 1991.  Initially, he was treated conservatively 
with physical therapy, but this did not resolve his symptoms 
of anterior shoulder pain, discomfort, and an "unnatural" 
feeling.  An arthrogram performed on his right shoulder was 
normal but a CT scan showed a Bankhart fracture of the 
anterior inferior rim of the glenoid on the right.  The 
veteran underwent a modified Bankhart shoulder stabilization 
in September 1991.  In December 1991, a medical board 
diagnosed the veteran as having right shoulder subluxation, 
status post surgical stabilization, and placed him on limited 
duty for six months.  During his separation examination in 
February 1995, the veteran was noted to have decreased range 
of motion of the right shoulder.  

In May 1995, the veteran filed a claim concerning service 
connection for residuals of right shoulder surgery.  

The veteran underwent a joints examination for VA purposes in 
May 1995.  He reported having had increasing pain in his 
right shoulder following his 1991 wrestling match injury.  
Six months after his surgery, he was discharged from physical 
therapy and he felt fine (although he was not stressing the 
shoulder at that time).  Ever since, however, certain 
vigorous activities, such as weight                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
lifting, basketball, swimming, and golf, made the veteran's 
shoulder hurt, and he had to give up these activities.  At 
the time of the VA examination, he could only bench press 
about 125 pounds and his shoulder frequently ached during the 
day. Advil was not very helpful, although he took it 
regularly.  The veteran worked as a carpenter's helper and 
did a lot of painting.  He said that sometimes his shoulder 
felt fine, and other times it would really bother him.  
However, it always bothered the veteran after heavy use.

Upon examination, an anterior surgical scar was noted.  There 
was no swelling, warmth, tenderness, crepitus, or effusion of 
the right shoulder, although some clicking with rotation was 
noted.  The veteran had 90 degrees of internal and external 
rotation and 180 degrees of abduction.  Sensory and motor 
examinations were normal and reflexes were 2+.  An X-ray of 
the right shoulder was normal.  The examiner appraised the 
veteran as having a normal right shoulder, but noted that 
heavy use of the shoulder consistently caused pain.  The 
examiner concluded that the veteran had to limit his right 
shoulder use.  

The veteran also underwent a scars examination for VA 
purposes in May 1995.  He reported, in part, that the scar on 
his right shoulder secondary to the 1991 surgery was painful.  
Upon examination, a 7 by 1 cm. linear scar was noted on the 
veteran's right anterior shoulder.  

By a June 1995 rating decision, the RO granted service 
connection for residuals of right shoulder surgery for 
rotator cuff tear (including residual scar and impingement 
syndrome), and assigned a noncompensable rating effective 
from March 16, 1995, under Diagnostic Code 5201 (relating to 
loss of motion of arm).  

On a Form 9 filed in June 1996, the veteran asserted, in 
pertinent part, that his right shoulder symptoms were 
preventing him from passing an examination to become a police 
officer, since he would be unable to move his arm without 
stress, pain, and limitation of motion.  The veteran asserted 
that his shoulder injury residuals were worsening and that he 
was having extreme difficulty raising his shoulder under 
force or pressure.  He continued to have pain and swelling, 
as well as a clicking noise with rotation.  His range of 
motion was not within normal limits.  

The veteran attached a report from Angelo Bassillo, Jr., 
D.C., a chiropractor, who apparently examined the veteran in 
April 1996.  Dr. Bassillo detailed the results of comparative 
muscle testing with a digital myograph.  These results 
apparently indicated a 59 percent weakness in the average 
force testing of the right lateral deltoid and a 57 percent 
weakness in the right supraspinatus.  According to Dr. 
Bassillo, the persistent weakness documented supported 
significant functional loss of at least two of the primary 
muscles in the veteran's right shoulder.  Although the 
veteran had not had comparative muscle testing prior to this 
time, he reported a constant weakness and an ongoing 
reduction in range of motion in the right shoulder.  

In terms of range of motion of the shoulder, Dr. Bassillo 
noted the following results: flexion was to 130 degrees with 
pain (normal being to 180 degrees); extension was to 45 
degrees without pain (normal being to 45 degrees); abduction 
was to 135 degrees with pain (normal being to 180 degrees); 
adduction was to 40 degrees without pain (normal being to 40 
degrees); internal rotation was to 90 degrees without pain 
(normal being to 90 degrees); external rotation was to 60 
degrees with pain (normal being to 90 degrees).  Dr. Bassillo 
further indicated that the weaknesses tested substantiated 
the veteran's limitation of motion, and that the deltoid and 
supraspinatus were major muscles in the acts of flexion and 
abduction of the shoulder.  Finally, Dr. Bassillo noted that 
the testing did not take into account the residual deficit 
resulting from the veteran's corrective surgery. 

The veteran underwent another joints examination for VA 
purposes in September 1996.  He reported that he had 
experienced problems with "overhead activities," and that 
he had intermittent pain which would last for up to a day at 
a time and occurred maybe ten times or so a month.  The pain 
was not related to any specific activity. 

On examination, a slight loss of pectoralis was noted on the 
right when compared to the left.  The deltoids, however, 
appeared to be about the same.  On range of motion testing, 
the veteran had 160 degrees of flexion, and 135 degrees of 
relatively pain-free abduction, although he could eventually 
get to about 170 degrees with pain.  Extension was to about 
20 degrees.  He could adduct to scratch the opposite 
shoulder.  On external rotation, the veteran was limited 
about 35 degrees, and on internal rotation he had pain from 
about 15 degrees through about 65 degrees.  There was 
crepitus with a reproducible click on carrying the shoulder 
from internal to external rotation when his arm was held at 
90 degrees.  There was no pain on palpation of the bicipital 
groove, the AC joint, or the subacromial area.  The veteran 
did have significant discomfort on palpation of the insertion 
of the supraspinatus, infraspinatus, and teres minor muscles.  
He was also noted to have an anterior scar over the right 
shoulder joint.  

An X-ray of the right shoulder revealed no fracture or 
dislocation.  An MRI revealed no abnormality/signal labrum, 
although small subchondral cysts on the bursal head were 
noted, as was a small linear area signal on the bursal 
surface of the SS tendon, which may have represented a small 
partial tear.  

By an April 1997 rating decision, the RO increased the rating 
for residuals of right shoulder injury to 20 percent, 
effective from March 16, 1995.

In September 1997, the Board remanded the veteran's claim for 
development, including a new examination and consideration of 
various diagnostic codes.

In October 1997, the RO wrote to the veteran and asked for 
his assistance in obtaining additional medical records.  The 
veteran did not respond to this letter.

On January 26, 1998, the veteran underwent another joints 
examination for VA purposes.  The examiner noted that the 
claims file was available for review.  The veteran continued 
to complain of limitation of motion and pain in his right 
shoulder.  He reported that in September 1997, he had 
undergone subacromial decompression surgery, and was told 
that a bone spur had been shaved.  The veteran underwent 
physical therapy from September 1997 to December 1997.

In the month prior to the VA examination, the veteran had 
developed a new soreness in both the front and back of his 
right shoulder.  He had been quite protective in guarding his 
right shoulder since the onset: he had kept his right arm in 
a neutral position, supporting it with the left hand.  The 
pain had subsided but the veteran still had soreness in his 
right shoulder.  With repetitive motion, especially external 
and internal rotation, the veteran developed excessive 
fatigue and soreness in his right shoulder.  He tended to 
favor his left arm in the activities of daily living.  The 
veteran was left handed and was a little apprehensive to use 
his right shoulder since he had experienced a "massive 
recurrence" of soreness and pain.  The veteran denied having 
taken any medications for his condition. 

Upon examination, a well-healed anterior scar was noted.  
There was slight atrophy of the right pectorales muscle.  
Forward flexion was to approximately 180 degrees; abduction 
was to 180 degrees with a reproducible click; external and 
internal rotation was to 90 degrees without any crepitus or 
click; and extension was to 50 degrees (in comparison, left 
shoulder extension was to 70 degrees).  After testing, the 
veteran complained of fatigue in the right shoulder, which 
limited further range of motion.  Muscle strength of the 
right upper shoulder was 4+/5 with soreness.  In testing of 
the supraspinatus, the veteran was able to resist abduction.

On inspection of the right deltoid, a well healed scar was 
noted.  On testing of the right arm, elevating through 
forward flexion and then medially rotating the shoulder, 
there was a sign of impingement noted.  No tenderness was 
elicited at 90 degrees and supinated on palpation of the 
bicipital groove.

An X-ray of the right shoulder was unremarkable.  An MRI 
revealed the following: (1) no evidence of a full thickness 
tear of the rotator cuff; (2) small interstitial tear, 
supraspinatus tendon; (3) small osteophyte, inferior aspect 
of the acromion, raising the possibility of impingement 
syndrome; (4) small cyst versus cartilaginous lesion, 
posterior and lateral aspect of the humeral head; and (5) no 
significant interval change.   

The examiner commented that the veteran had recovered much of 
his range of motion of the right shoulder; however, he 
continued to have fatigability with repetitive motion.  The 
examiner further noted that, because of the veteran's right 
shoulder surgery in September 1997, it may have been somewhat 
early to ascertain the full extent of his residual function.  

In March 1998, the RO wrote to the veteran and asked for his 
assistance in obtaining additional medical records, including 
any hospitalization and physiotherapy records dated between 
September 1997 and December 1997.  The veteran did not 
respond to this letter.

In a March 1998 supplemental statement of the case, the RO 
confirmed that the veteran was entitled to a 20 percent 
rating for residuals of a right shoulder injury under 
Diagnostic Code 5201, effective from March 16, 1995 to 
January 25, 1998. The RO further determined that effective 
from January 26, 1998, the veteran was assigned a 10 percent 
rating under Diagnostic Codes 5303-5304 (relating to muscle 
injuries), and a 10 percent rating for arthritis under 
Diagnostic Code 5201-5003.  




II.  Analysis

A.  Well-grounded claim
 
The first inquiry must be whether the appellant has stated a 
well grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service-connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  The appellant in the instant case has asserted 
that his right shoulder disability is worse than currently 
evaluated by the RO.  Therefore, the veteran has stated a 
well grounded claim.  The Board also finds that all evidence 
necessary for an equitable disposition of the veteran's claim 
has been obtained, and the VA has fulfilled its duty to 
assist.  38 U.S.C.A. § 5107(a) (West 1991).  
 
B.  Entitlement to an increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (1998).  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work. 38 
C.F.R. § 4.2 (1998).  These requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

Federal regulations further provide: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination, and endurance.  It 
is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements.  The functional loss may 
be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or 
other pathology, or it may be due to 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show 
evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity, or the like. 

38 C.F.R. § 4.40 (1998).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).  

In DeLuca v. Brown, the United States Court of Veterans 
Appeals (known as the United States Court of Appeals for 
Veterans Claims as of March 1, 1999) (hereinafter "the 
Court") held that in evaluating a service-connected 
disability involving a joint, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  The Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over time.  The Court also held that the examiner should be 
asked to determine whether the joint exhibits weakened 
movement, excess fatigability, or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability, or incoordination.  

The Court has also held that a service-connected disability 
may be assigned separate disability ratings under more than 
one diagnostic code, as long as none of the symptomatology 
for any one of the conditions is duplicative of or 
overlapping with the symptomatology of the other conditions.  
See Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994).

Dr. Bassillo's April 1996 tests revealed weakness of at least 
two of the primary muscles in the veteran's right shoulder.  
The Board remanded the veteran's claim in September 1997, in 
part, so that the RO could review the schedular criteria 
relating to damage to the deltoid and supraspinatus muscles 
of the shoulder girdle.  38 C.F.R. Part 4, Diagnostic Codes 
5303 and 5304.  VA published a final rule, effective July 3, 
1997, to amend the rating schedule with respect to muscle 
injuries.  See 62 Fed. Reg. 30,235 (1997).  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
will apply unless Congress provided otherwise. See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

As is noted in the summary section of 62 Fed. Reg. 30235-
30249 (1997), amendments to the muscle injury rating schedule 
were made to update that portion of the rating schedule to 
ensure that it used current medical terminology and 
unambiguous criteria.  However, a review of the both the old 
and new rating criteria pertinent to this veteran's claims, 
specifically 38 C.F.R. 4.73, Diagnostic Codes 5303 and 5304, 
reveals no changes in the ratings granted for the 
classifications of disability from injuries to the deltoid 
and supraspinatus muscles (slight, moderate, moderately 
severe, and severe).  The Board notes that under both 
versions of Diagnostic Code 5303, a 30 percent rating is 
warranted for, in pertinent part, severe disability of the 
minor deltoid, a 20 percent rating is warranted for either 
moderately severe or moderate disability, and a 
noncompensable rating is warranted for slight disability.  
Under both versions of Diagnostic Code 5304, a 20 percent 
rating is warranted for, in pertinent part, either severe or 
moderately severe disability of the minor supraspinatus, a 10 
percent rating is warranted for moderate disability, and a 
noncompensable rating is warranted for slight disability. 

Prior to the July 3, 1997, revision, in order to be 
characterized as slight, a muscle injury had to a simple 
wound of muscle without debridement, infection, or the 
effects of laceration.  The service medical records had to 
reflect a wound of slight severity or relatively brief 
treatment and return to duty, and healing with good 
functional results.  There would be no consistent complaint 
of the cardinal symptoms of muscle injury or painful 
residuals.  The scar would be "minimum," and there would be 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus.  There would be no significant impairment of 
function and no retained metallic fragments. 38 C.F.R. § 4.56 
(a) (1996).

A moderate muscle injury would involve through and through or 
deep penetrating wounds of relatively short track by single 
bullet or small shell or shrapnel fragment are to be 
considered as of at least moderate degree.  It would involve 
an absence of explosive effect of a high velocity missile and 
of residuals of debridement or of prolonged infection.  There 
had to be service department record or other sufficient 
evidence of hospitalization in service for treatment of the 
wound.  There also had to be a record in the file of 
consistent complaint on record from first examination 
forward, of one or more of the cardinal symptoms of muscle 
wounds, particularly fatigue and fatigue-pain after moderate 
use, affecting the particular functions controlled by injured 
muscles.  Objective findings had to include entrance and (if 
present) exit scars that were linear or relatively small and 
so situated as to indicate relatively short track of the 
missile through muscle tissue; there also had to be signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  (In such tests the rule that 
with strong efforts, antagonistic muscles relaxed was to be 
applied to ensure validity of tests.)  38 C.F.R. § 4.56(b) 
(1996).  

Moderately severe muscle injury had to be through and through 
with debridement or prolonged infection or with sloughing off 
of soft parts and intermuscular cicatrization.  Service 
records would have to show hospitalization for a prolonged 
period in service for a wound of severe grade, and evidence 
of unemployability as a result of inability to keep up with 
work should have been considered.  Objective findings should 
have included a relatively large entrance, and if present, 
exit scar, so situated as to have indicated the track of a 
missile through important muscle groups, moderate muscle 
loss, and tests of strength producing positive evidence of 
marked or moderately severe loss. 38 C.F.R. § 4.56(c) (1996). 

Severe muscle disability consisted of through and through or 
deep penetrating wounds due to a high-velocity missile or to 
large or multiple low-velocity missiles, or a shattering bone 
fracture; with extensive debridement, prolonged infection, or 
sloughing of soft parts; intermuscular binding; and 
cicatrization.  The history of the injury should have been 
similar to that of a moderately severe muscle injury, but in 
an aggravated form.  Objective findings should have included 
extensive ragged, depressed and adherent scars so situated as 
to have indicated wide damage to the muscle groups in the 
track of the missile.  X-rays may have shown retained 
metallic foreign bodies, and palpation should have shown 
moderate or extensive loss of deep fascia or muscle 
substance, with soft or flabby muscles in the wound area. 
Adaptive contraction of an opposing group of muscles, if 
present, indicated severity, as did adhesion of a scar to one 
of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, in an area where the bone was normally protected 
by muscle. 38 C.F.R. 
§ 4.56(d) (1996).  

Under the revised criteria, effective since July 3, 1997, a 
slight muscle injury involves a simple wound of muscle 
without debridement or infection.  The service medical 
records should reflect a superficial wound with brief 
treatment and return to duty, and healing with good 
functional results.  There should be no consistent complaint 
of loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, or uncertainty of 
movement.  The scar should be minimal, and there should be no 
evidence of fascial defect, atrophy, or impaired tonus.  
There should be no impairment of function or retained 
metallic fragments. 38 C.F.R. § 4.56(d)(1)(1998).

A moderate disability of the muscles anticipates a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be a 
history of hospitalization for a prolonged period of 
treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue- pain, impairment of coordination and 
uncertainty of movement.  Objective findings should include 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2)(1998).

Moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include indications on deep 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side should 
demonstrate positive evidence of impairment. 38 C.F.R. § 
4.56(d)(3)(1998).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56(d)(4)(1998).

The evaluation of muscle disability, and the characterization 
of injury, set forth above, pertain primarily to gunshot 
wounds or shrapnel injuries and, to a certain extent, these 
criteria are inapplicable to this case, which did not involve 
injury of the type generally contemplated in these 
descriptive paragraphs.  In fact, the veteran's service 
medical records reflect that his shoulder injury involved 
relatively brief treatment and a fairly quick return to duty.  
He injured his right shoulder during a wrestling match in 
February 1991.  After unsuccessful physical therapy, he 
underwent surgery in September 1991 and placed on limited 
duty for six months.  The service medical records do not 
reflect treatment or complaints related to the right shoulder 
until the separation examination in February 1995, when the 
veteran was noted to have decreased range of motion. 

In the course of his appeal, the veteran has undergone 
several examinations for VA purposes.  During his May 1995 
examination, he was noted to have no swelling, warmth, 
tenderness, crepitus, or effusion of the right shoulder, 
although some clicking with rotation was noted.  Sensory and 
motor examinations were normal.  While the veteran told a VA 
scar examiner in May 1995 that his shoulder surgery scar was 
painful, the examiner did not confirm this symptom.  Although 
the testing done by Dr. Bassillo in April 1996 reflected 
measurable weakness in the right deltoid and right 
supraspinatus, the Board also notes that Dr. Bassillo's 
report does not reflect any evidence of fascial defect, 
atrophy, or impaired tonus.  While the veteran was noted to 
have significant discomfort on palpation of the insertion of 
the supraspinatus, infraspinatus, and teres minor muscles 
during his September 1996 examination, there was again no 
evidence that these muscles exhibited fascial defect, 
atrophy, or impairment of tonus.  During his January 1998 VA 
examination, the veteran's scar was noted to be well-healed, 
and while there was slight atrophy of the right pectoral 
muscle, no such atrophy was noted with regard to the deltoid 
or supraspinatus muscles.  There was certainly no evidence of 
loss of deep fascia, muscle substance, or loss of normal firm 
resistance.  Indeed, in testing of the supraspinatus muscle, 
the veteran was able to resist abduction.  

In sum, the medical evidence reflects that the objective 
symptoms of the veteran's right shoulder disability did not 
rise to the severity which would merit a compensable rating 
under either the old or new rating criteria under Diagnostic 
Codes 5303 and 5304 for the period prior to January 26, 1998.  
The evidence also does not reflect that the veteran's 
objective symptoms have risen to the severity which would 
merit a compensable rating under the revised version of 
Diagnostic Code 5303 or a rating in excess of 10 percent 
under the revised version of Diagnostic Code 5304, for the 
period beginning January 26, 1998.  The evaluation of 20 
percent appears to have been based on consideration of the 
more subjective symptoms of pain, fatigability, and weakness.

As noted above, during the most recent VA examination, an MRI 
revealed a small osteophyte on the inferior aspect of the 
acromion.  Federal regulations further provide, in pertinent 
part, as follows:

Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved (DC 
5200 etc.).  When however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the 
appropriate diagnostic codes, a rating of 
10 percent is for application for each 
such major joint or group of minor joints 
affected by limitation of motion, to be 
combined, not added under diagnostic code 
5003.  Limitation of motion must be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the 
absence of limitation of motion, rate as 
below:

With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups, with occasional 
incapacitating exacerbations . . . . . . 
. . . . . . . . . . . . . 20

With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups . . . . . . . . . . . . 10

Note (1):  The 20 percent and 10 percent 
ratings based on X-ray findings, above, 
will not be combined with ratings based 
on limitation of motion.  

38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998).

38 C.F.R. § 4.71 Plate I (1998) indicates that normal range 
of shoulder motion is between 0 degrees and 180 degrees of 
flexion and of abduction, and between 0 degrees and 90 
degrees of internal rotation and of external rotation.  38 
C.F.R. 
§ 4.71, Plate I (1998).   The specific criteria for 
evaluating limitation of motion of the shoulder joint are as 
follows: 

5201  Arm, limitation of motion of:
To 25º from side . . . . . . . . . . . . . . . 
.  40 [major]  30 [minor]
Midway between side and 
		shoulder level . . . . . . . . . . . . .  
30 [major]  20 [minor]
At shoulder level . . . . . . . . . . . . . . 
. .  20 [major]  20 [minor]

38 C.F.R. § Part 4.71a, Diagnostic Code 5201 (1998).

During his May 1995 examination, the veteran was able to 
abduct to 180 degrees, and Dr. Bassillo noted in April 1996 
that the veteran could abduct to 135 degrees, albeit with 
pain.  By September 1996, the veteran enjoyed relatively pain 
- free abduction to 135 degrees, and in January 1998, the 
veteran could abduct to 180 (with a reproducible click).  In 
any case, the medical evidence clearly reflects that through 
the course of his appeal, the veteran has been able to raise 
his arm at least to shoulder level, and from January 26, 
1998, he has been able to raise it significantly above 
shoulder level.  Thus, a rating in excess of 20 percent for 
limitation of motion under Diagnostic Code 5201 was not 
warranted for the period prior January 26, 1998, nor is a 
compensable rating under this Diagnostic Code warranted for 
the period beginning January 26, 1998.  However, since the 
veteran has X-ray evidence of arthritis of the right shoulder 
and some limitation of motion, albeit not compensable under 
diagnostic code referable thereto, a 10 percent rating and no 
greater is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1998), for the period beginning January 26, 1998. 

The Board has also examined the provisions of 38 C.F.R. §§ 
4.40 and 4.45 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's right shoulder.  See DeLuca, 8 Vet. App. 202 
(1995).  Although Dr. Bassillo's report indicates that the 
veteran's right shoulder had weakness and pain on flexion, 
abduction, and external rotation, Dr. Bassillo did not 
specifically indicate whether the veteran's pain 
significantly limited his functional ability during flare-ups 
or with repeated use over time.  While the VA examiner noted 
in May 1995 that heavy use of the veteran's right shoulder 
consistently caused pain, and the VA examiner in September 
1996 noted pain on abduction and internal rotation, there was 
no weakened movement, incoordination, or instability 
indicated upon either examination.  Finally, no pain, 
instability, incoordination, or weakened movement was 
observed during the veteran's January 1998 examination for VA 
purposes.  When the evidence in the claims file is viewed in 
its totality, the Board finds that neither 38 C.F.R. §§ 4.40 
nor 4.45 provides a basis for a higher evaluation.  

The veteran has been noted to have a scar in relation to his 
right shoulder surgery.  "Scars, other," are rated on the 
basis of limitation of function of the body part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1998).  Scars which 
are tender or painful on objective demonstration are rated 10 
percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1998).  Scars that are 
superficial, poorly nourished, and repeatedly ulcerated 
warrant a 10 percent evaluation. 38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (1998).  However, in every 
instance where the schedule does not provide a noncompensable 
(zero percent) evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(1998).

While the RO has not specifically reviewed this rating 
criteria with respect to the veteran's residuals of right 
shoulder injury, the Board finds that the current disability 
picture presented with respect to the scar on the appellant's 
right shoulder does not support the assignment of a 
compensable rating.  As fully detailed above, the clinical 
findings on examinations for VA purposes conducted in May 
1995, September 1996, and January 1998 were entirely negative 
for any signs of tenderness, disfigurement, repeated 
ulceration, any functional impairment, or other disability 
associated with this surgical scar.  The examiner in January 
1998, in fact, noted that the veteran's scar was "well-
healed."  In summary, the medical findings of record simply 
do not show any degree of functional impairment of the scar; 
and accordingly, a separate disability rating for the scar on 
the veteran's right shoulder is not in order.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  While the 
veteran has worked as a carpenter's helper and apparently did 
"a lot of painting," there is no evidence that the symptoms 
of his shoulder disability have caused marked interference 
with his employment, beyond what is contemplated within the 
schedular provisions discussed herein (such as losing a great 
deal of time from work, etc.).  Moreover, while the veteran 
apparently underwent an additional shoulder operation in 
September 1997, this was the first such surgery since 1991, 
and the claims file does not generally indicate that his 
right shoulder disability has resulted in frequent 
hospitalizations.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted. 

In passing, the Board acknowledges the VA examiner's note in 
January 1998 that it was perhaps too early to ascertain the 
full extent of the veteran's residual function following his 
September 1997 operation.  While records of the September 
1997 surgery and subsequent physical therapy may conceivably 
provide additional information concerning the severity of the 
veteran's right shoulder symptoms, he has not assisted the RO 
in obtaining these medical records, as requested in March 
1998.  Yet another remand for more records and a new VA 
examination would only serve to further delay final 
adjudication of this claim and may serve no useful purpose, 
given the veteran's prior failure to cooperate.  Of course, 
the veteran may always file a new claim should he conclude 
that his right shoulder symptoms warrant an increased rating.  

In conclusion, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating in 
excess of 20 percent for the veteran's residuals of a right 
shoulder injury, whether such are rated together, as was the 
case prior to January 26, 1998, or separately for muscle 
impairment and arthritis, after that date.  In so deciding, 
consideration has been given to assigning staged ratings; 
however, as detailed above, at no time during the period in 
question has the veteran shown disablement equivalent to that 
greater than the total assigned rating of 20 percent.  
Fenderson v. West, 12 Vet.App. 119 (1999).  (Therein, the 
Court held that, with regard to initial ratings following the 
grant of service connection, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.)






(CONTINUED ON THE NEXT PAGE)





ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a right shoulder injury, to include higher than the 
separately assigned 10 percent ratings for residuals of right 
shoulder injury, Muscle Groups III and IV, and arthritis, is 
denied.




		
      N. R. Robin
	Member, Board of Veterans' Appeals


 

